Citation Nr: 0615786	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  98-08 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to non service-connected pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from November 1968 to January 1969.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The veteran subsequently moved from California 
to Ohio; the Cleveland RO now has jurisdiction over the 
veteran's claims.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

Although further delay is regrettable, especially in a case 
that has been in appellate status for almost a decade, the 
Board finds that a remand is necessary.

The veteran initially requested a videoconference hearing in 
October 2000, but he subsequently withdrew it.  See 38 C.F.R. 
§ 20.704(e) (2005).  In October 2004, the veteran requested a 
personal hearing.  He testified before a Decision Review 
Officer (DRO) at the Cleveland RO in March 2005.  The DRO 
continued the RO's findings in a January 2006 SSOC.

In a May 2006 statement, the veteran inquired as to when he 
would have the video hearing he had previously requested.  
Though as detailed above his prior video hearing request was 
withdrawn, under applicable regulation, a hearing on appeal 
will be granted if a veteran, or his representative, 
expresses a desire to appear in person.  38 C.F.R. § 20.700 
(2005).  The importance of responding to a request for a 
hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2005), 
as a Board decision may be vacated when there is a 
prejudicial failure to afford an appellant a personal 
hearing.

Therefore, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the veteran for a 
videoconference hearing at the RO.  The 
veteran should be notified of the date, 
time and place of such a hearing by 
letter mailed to his current address of 
record, with a copy to his 
representative.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





